DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 22-23, filed 8/20/2021, with respect to claims 1-2, 4-11, and 13 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-11, and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-11, and 13 allowed.
The following is an examiner’s statement of reasons for allowance: 
The most recent listing of claims is believed to be in condition for allowance. Said claims have been recently amended so as to recite previously objected to subject matter (such as that taught within formerly dependent claim 3, now cancelled, for example) which is directed towards controller functionality for instructing various shift values to the power transmitters of the system. For example, independent claim 1 now recites, “controller circuitry configured to transmit the first instruction signal regarding the first shift value to the first power transmitter and the second instruction signal regarding the second shift value to the second power transmitter, wherein the first shift value and the second shift value are ones of a plurality of predetermined shift values, in the case of expressing the shift values and shifting directions by 
Claim 1:     An electric power transmission device comprising:      a first power transmitter configured to:           generate a first magnetic field comprising a first frequency band and a first phase for transmitting electric power;           receive a first instruction signal regarding a first shift value; and           generate a second magnetic field for transmitting electric power after receiving the first instruction signal, wherein: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836